EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rebecca L. Rudolph on 03/18/2021.

Claims 1, 8, and 15 of the application has been amended as follows: 

1. (Currently Amended) A method for acquiring dynamic map data, applicable to a road operation device having a network access capacity, comprising: acquiring dynamic map data of a road work site where the road operation device is located; wherein the road operation device is provided with buttons, each button corresponds to a current type of the road work site including road construction, accident [[or]] and temporary traffic control; and providing the dynamic map data and the current type of the road work site to a map service system through a dynamic map data acquisition system, such that the map service system reflects content of the dynamic map data in a predetermined product form.

8. (Currently Amended) A road operation device, comprising: a memory; a processor; and a computer program stored in the memory and executable by the processor, wherein when the processor executes the program, the processor is configured to: acquire dynamic map data of a road work site where the road operation device is located; wherein the road operation device is provided with buttons, each button corresponds to a current type of the road work site including road construction, accident [[or]] and temporary traffic control; and provide the dynamic map data and the current type of the road 

15. (Currently Amended) A non-transitory computer readable storage medium, configured to store a computer program that, when executed by a processor, causes a method for acquiring dynamic map data to be implemented, wherein the method comprises: acquiring dynamic map data of a road work site where the road operation device is located; wherein the road operation device is provided with buttons, each button corresponds to a current type of the road work site including road construction, accident [[or]] and temporary traffic control, and providing the dynamic map data and the current type of the road work site to a map service system through a dynamic map data acquisition system, such that the map service system reflects content of the dynamic map data in a predetermined product form.

Reasons for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record, whether taken individually or in reasonable combination, does not teach or disclose a road operation device, comprising: a memory; a processor; and a computer program stored in the memory and executable by the processor, wherein when the processor executes the program, the processor is configured to: acquire dynamic map data of a road work site where the road operation device is located; wherein the road operation device is provided with buttons, each button corresponds to a current type of the road work site including road construction, accident and temporary traffic control; and provide the dynamic map data and the current type of the road work site to a map service system through a dynamic map data acquisition system, such that the map service system reflects content of the dynamic map data in a predetermined product form.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Bryant (US 2010/0283631 A1) discloses a road operation device (e.g., stop sign) with multiple buttons that can be used by construction workers (Paragraph [0010]) to select among various visible roadway signals.
	Lykkja (US 2020/0098257 A1) discloses a networked smart traffic cone that can broadcast specific traffic messages to nearby devices (including vehicles) based on map data and placement (Paragraph [0063]). 
	Nicholson (US 2018/0144628 A1) discloses a networked road operation device (portable traffic message sign) that is configured to automatically or manually update a displayed message in a construction activity (Paragraph [0076]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD HUSSAIN whose telephone number is (571)270-3628.  The examiner can normally be reached on Monday-Friday 0900-1700 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571) 272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/IMAD HUSSAIN/Primary Examiner, Art Unit 2453